Citation Nr: 1713386	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus prior to January 30, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus from January 30, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1983 to October 1983 and June 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction of the appeal currently rests with the RO in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in December 2013 and was remanded for further development which has been completed.


FINDING OF FACT

Since the grant of service connection the Veteran's bilateral pes planus manifested with moderate symptoms of pain on manipulation and use of feet, characteristic callosities, and at least some indication of swelling on use; symptoms were relieved by arch supports.



CONCLUSIONS OF LAW

1.  Prior to January 30, 2014, the criteria for an initial 30 percent disability rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, Diagnostic Code (DC) 5276 (2016).

 2.  From January 30, 2014, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, DC 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  VA's duty to notify was satisfied by a July 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained and associated with the file, as well as post-service VA and private treatment records.  

The Veteran afforded a VA examination in August 2011 and also in January 2014, pursuant to the Board's December 2013 remand.  The examinations are sufficient evidence for deciding the claim.  The VA examiners considered the Veteran's prior medical history and examinations, described the disability in sufficient detail so that the Board's evaluation is a fully informed one.  VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral pes planus is currently rated at 10 percent disabling for the period prior to January 30, 2014; and rated 30 percent thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2016).  

Diagnostic Code (DC) 5276 provides a 10 percent rating for a moderate unilateral or bilateral disability with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is provided for a severe bilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for a pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The evidence of record reflects the Veteran has had bilateral pes planus since service.  Service records include a notation of chronic fallen arches.  The Veteran was noted to have activity-induced edema during basic training and was permanently waived from running therein.  Additional service records, including those from reserve service, show that her profile against running was continued throughout service.  

The post-service Veteran's VA and private treatment records have been reviewed.  The records show complaints of pain associated with the Veteran's foot condition.  She was treated for painful calluses on several occasions in 2011 and in 2013.  Notations reveal the presence of painful calluses with ambulation and pressure of shoe gear, as well as mild erythema and edema, and tenderness upon palpation of the feet.  

The Veteran was afforded VA examinations in August 2011 and January 2014.  

At the August 2011 VA examination the Veteran reported her foot pain was only present when she was required to run 1.5 miles for physical training; this pain lasted a few hours.  She also reported use of over-the-counter medication for the pain and denied any additional limitation during flare-up.  The examiner indicated that the Veteran did not experience pain on regular use of the feet or on manipulation.  He also found no indication of swelling on use or characteristic calluses.  The weightbearing line did not fall over or medial to the great toe.  There was no extreme tenderness of the plantar surface, marked pronation of the foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, or objective evidence of any other marked deformity.  The examiner noted that the pes planus symptoms were relieved by arch supports.  Additionally, the examiner noted that the Veteran's flatfoot disability did not impact her ability to work.  

At the hearing held in May 2013, the Veteran reported a history of swelling with use of her feet during basic training.  She indicated that her feet symptoms caused discomfort when she was running, but if she was walking, then she was "ok."  She also reported a longstanding history of calluses which her podiatrist regularly debrided.  The Veteran further asserted that symptoms of swelling, calluses, and pronation had been present for many years.

At the January 2014 VA examination, the Veteran reported that she visited a podiatrist every three months for callus debridement.  She generally reported symptoms of intermittent pain in the feet occurring about once week which was painful at about 2-3 on a scale of 1-10.  Reportedly, this pain usually last 24-72 hours and then fade away.  Feet discomfort would occur at different times.  The examiner reviewed the private podiatrist notes from 2009 to 2013 and noted that they showed painful sub metatarsal calluses, which were debrided.  He found no notation of increased pain symptoms.  

On objective examination, the examiner noted that the Veteran's pes planus manifested with symptoms of accentuated pain on use of the feet, pain on manipulation, decreased longitudinal arch height on weight-bearing, and characteristic calluses.  The pes planus symptoms were relieved by arch supports.  The VA examiner also noted an inward bowing of the achillis tendon.  The examiner found no indication of swelling on use, extreme tenderness of plantar surface on either foot, marked pronation of the feet, marked inward displacement or severe spasm of the achillis tendon on manipulation, or other marked deformity.  Regarding occupational impairment, the examiner opined that there is insufficient objective evidence that would provide a reliable prediction of decreased functional ability during flare-ups or when the Veteran's pes planus are used repeatedly of a period of time.  As such, the examiner could not predict the degree of further functional loss or decreased range of motion.

After careful review of the evidence, and resolving all reasonable doubt in the Veteran's favor, an initial 30 percent rating is warranted for the period prior to January 30, 2014.  A rating in excess of 30 percent thereafter is not warranted.

A 30 percent rating is warranted where bilateral pes planus is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Although there was no objective evidence of marked pronation, characteristic callosities, or pain on manipulation and use accentuated noted at the August 2011 VA examination, the Board finds the Veteran's disability picture most nearly approximated by the criteria for a 30 percent rating for pes planus when considering the other lay and clinical evidence of record and, resolving reasonable doubt in her favor.  The evidence reflects the Veteran has experienced pain on manipulation and use of the foot as noted in the service records, post-service private podiatry records, and as reported by the Veteran in her testimony and at the 2011 VA examination.  The service records and the Veteran's lay statements also indicate that she experienced pain and swelling on use, which become most noticeable when running.  The podiatry treatment records also reflect evidence of painful callosities with mild edema upon ambulation and when wearing shoes.  The Board further notes that the 2014 VA examiner's finding of pain on manipulation and use accentuated and characteristic callosities was essentially based on the history and description of the Veteran's ongoing symptomatology.  Indeed, the examiner noted that the Veteran's overall pedal discomfort was the same for many years.  This evidence supports the assignment of a 30 percent rating since the grant of service connection.

A rating higher than 30 percent is not warranted for any period during this appeal.  To garner a 50 percent rating, there would need to be evidence of marked pronation (not improved by orthopedic shoes or appliances), extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  Both VA examiners in August 2011 and January 2014 explicitly stated these symptoms did not exist.  See, VA examination reports dated August 2011 and January 2014.  Not only did the examiners indicate the Veteran did not have marked pronation, but both of them specifically noted that her pes planus symptoms are relieved by arch supports.  There also is no evidence of this type of symptomatology in the VA or private treatment records.  Therefore, symptoms of the Veteran's bilateral pes planus do not more nearly approximate the criteria necessary for a higher 50 percent rating.  

The Board has considered the Veteran's assertions in the March 2017 Appellant's Post-Remand Brief.  In the brief, the Veteran asserted that her foot condition presents with flare-ups, and that during such flare-up, she "cannot do anything because of severe pain and rests in bed until the pain is relieved."  She also asserted that it is productive of swelling, and pain, and burning in the toes and swelling on the soles of her feet that also result in walking on the sides still with pain and reduced ambulation.  The Board has considered whether these reported symptoms warrant a higher rating, but find that they do not.  The Board has already awarded a higher rating in consideration of the swelling and severe pain experienced in her feet.  A 30 percent rating under DC 5276 contemplates severe pes planus disability.  Moreover, her assertion of incapacitating pain on flare-up is not credible because of its inconsistency with other evidence of record, including the Veteran's lay testimony.  

The Veteran informed the August 2011 examiner that she only experienced pain when she was running; this pain reportedly only lasted for a few hours and she indicated use of Alleve for relief.  She specifically denied any additional limitation during flare-ups, such as reduced ambulation or incapacitation requiring bedrest.  At the VA examination in 2014, the Veteran denied having any work limitations due to her feet (she is employed in a sedentary position) and had not missed any time from work due to her feet.  The VA and private treatment records likewise do not contain subjective complaints or clinical evidence to support severe, incapacitating flare-ups as recently described in the March 2017 Brief that would warrant entitlement to an even higher rating than what is currently assigned, to include on the basis of functional loss.  The assignment of the higher 30 percent rating for the appeal period prior to January 30, 2014, sufficiently reflects consideration of any functional impairment.  The credible and probative evidence does not support the assignment of a 50 percent rating for pronounced pes planus at any time during the appeal, even with consideration of the DeLuca principles.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

The Board has considered whether higher ratings are warranted under other diagnostic codes.  The only other diagnostic code that could yield a rating in excess of 30 percent is DC 5278, for claw foot.  However, the Veteran is not service-connected for claw foot, nor is this disability shown by the evidence.  Thus, DC 5278 is inapplicable.  

In sum, an initial 30 percent rating for bilateral pes planus, but no higher, is warranted prior to January 30, 2014.  A rating in excess of 30 percent thereafter is not warranted.  Further staged ratings are not warranted at any time during this appeal.  See 38 U.S.C.A § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Fenderson v. West, 12 Vet. App. 119 (1999).

In exceptional cases an extraschedular rating may be provided.  The Board has considered whether the Veteran's pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. Id.  

The medical evidence fails to show anything unique or unusual about the Veteran's bilateral pes planus that would render the schedular criteria inadequate.  The rating criteria for the Veteran's service-connected pes planus disability reasonably describe her disability level and symptomatology.  The pes planus disability has manifested with pain on use, painful calluses requiring frequent debridement, and some swelling.  Her pes planus symptoms are relieved by arch supports.  These manifestations are all contemplated in the criteria set forth for rating flatfoot disabilities.  See 38 C.F.R. § 5276, which addresses pain on use, calluses, and swelling.  A higher rating is possible under this DC for pronounced symptoms, none of which the Veteran is shown to have.  Further, there are no additional symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating (e.g. a compound/combined impact of multiple service-connected disabilities), and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  The assigned schedular evaluation is, therefore, adequate and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not, however, asserted that she is unemployable due to her bilateral pes planus.  The record reflects that she has maintained employment throughout the entire appeal.  Thus, TDIU is not raised.


ORDER

Prior to January 30, 2014, an initial rating of 30 percent for bilateral pes planus is granted.

From January 30, 2014, a rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


